            Case 2:21-cv-01211-KJN Document 4 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALFRED JOHN BIANCHI,                                No. 2:21-cv-1211 KJN P
12                        Plaintiff,
13             v.                                         ORDER
14    LANA VLASTELICA, et al.,
15                        Defendants.
16

17            Plaintiff, a county inmate proceeding pro se, filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. However, the certificate portion of the request which must be completed by

20   plaintiff’s institution of incarceration was not filled out. Also, plaintiff has not filed a certified

21   copy of his inmate trust account statement for the six month period immediately preceding the

22   filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff is provided the opportunity to

23   submit a completed in forma pauperis application and a certified copy in support of his

24   application.

25            In accordance with the above, IT IS HEREBY ORDERED that:

26            1. Plaintiff’s motion to proceed in forma pauperis (ECF no. 2) is denied;

27   ////

28   ////
                                                          1
         Case 2:21-cv-01211-KJN Document 4 Filed 07/20/21 Page 2 of 2


 1            2. Plaintiff shall submit, within thirty days from the date of this order, a completed

 2   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk

 3   of Court;

 4            3. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

 5   Forma Pauperis By a Prisoner; and

 6            4. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of

 7   his inmate trust account statement for the six month period immediately preceding the filing of

 8   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that

 9   this action be dismissed without prejudice.

10   Dated: July 20, 2021

11

12

13
     bian1211.3c+new
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
